Citation Nr: 0801726	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-35 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from September 1992 
to August 1994 and from August 2000 to February 2001 and also 
evidently served in the United States Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Board notes that, in her September 2003 claim, the 
veteran also sought service connection for a psychiatric 
disorder variously diagnosed as bipolar and schizoaffective 
disorders.  Service connection for a bipolar disorder was 
previously denied by the RO in unappealed October 2001 and 
January 2003 rating decisions.  The September 2004 rating 
decision on appeal did not address the veteran's claim 
regarding bipolar and schizoaffective disorders, although her 
November 2004 notice of disagreement addressed them.  But, in 
an April 2006 rating decision, the RO declined to find that 
new and material evidence was submitted to reopen the 
veteran's claim for service connection for a bipolar 
disorder, although the record does not reflect that she 
perfected an appeal as to this matter.  As well, there is no 
indication that the RO adjudicated the veteran's claim for 
service connection for a schizoaffective disorder.  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (where a 
prior claim for service connection has been denied, and a 
current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required).  Thus the matter of 
the veteran's claim for service connection for a 
schizoaffective disorder or schizophrenia is referred to the 
RO for appropriate development and consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2007); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2007). 

In her October 2003 signed statement and completed PTSD 
questionnaire that described her stressful events in service, 
the veteran maintained that during her second tour while at 
Fort Riley, Kansas, she was raped by "1SG" (First Sergeant) 
R.A.S.  Days later she said that she told her company 
commander/captain from A company who told her to forget it.  
She became pregnant and gave birth to a son.  Another 
stressful event occurred when she saw one of her fellow 
soldiers die while trying to commit suicide by jumping off a 
balcony.  

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. 38 C.F.R. § 
3.304(f)(3).  The veteran was notified of this regulation as 
part of the August 2005 statement of the case.  But see 
Bradford v. Nicholson, 20 Vet. App. 200 (2006), in which the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") found that VA 
neglected to comply with 38 C.F.R. § 3.304(f)(3), that 
requires that, when claimants allege post-traumatic stress 
disorder on the basis of in-service personal assault, VA must 
advise them of alternative sources of evidence for proving 
the occurrence of personal assault before denying their 
claims.

While the Board notes that, in October 2003 correspondence, 
the RO essentially advised the veteran of the Veterans Claims 
Assistance Act (VCAA) and its effect on her claim, the record 
does not indicate that the veteran was specifically advised 
as to her alleged sexual assault, and the necessity of 
providing additional details of his alleged stressful 
incident(s) in service, or that she may provide corroborating 
evidence from alternate sources of information.  See Bradford 
v. Nicholson, supra.  Such details are necessary so that VA 
can properly explore alternative sources for information to 
corroborate the alleged stressor incident.  See Patton v. 
West, 12 Vet. App. 272 (1999) (holding that the provisions in 
M21-1, Part III, 5.14(c) (April 30, 1999), which address PTSD 
claims based on personal assault and provide for development 
of alternate sources for information, are substantive rules 
which are the equivalent of VA regulations and must be 
considered); see also YR v. West, 11 Vet. App. 393, 398-99 
(1998).  This must be done prior to Board consideration of 
her claim.

The next question presented is whether a stressor such as 
reported by the veteran is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD, 
consistent with the diagnostic criteria in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (1994) (DSM-IV).  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  An October 2003 VA 
examination report reflects the veteran's report of being 
raped in service and witnessing the suicide of a person who 
slipped off the ledge of a building.  Diagnoses included PTSD 
and bipolar disorder.

However, other psychiatric diagnoses in the claims file 
include bipolar disorder with panic attacks, paranoid 
schizophrenia, borderline personality disorder, and 
schizoaffective disorder (in March to October 2001 private 
medical records) and schizoaffective disorder (in October 
2003 VA medical records).  

Here, the record does not indicate that a PTSD diagnosis has 
been made pursuant to DSM-IV on the basis of a verified 
history of the veteran's in-service stressors.  See, e.g., 
West v. Brown, 7 Vet. App. 70, 77-78 (1994). As a result, the 
Board is of the opinion that if any of the veteran's alleged 
stressful events in service can be verified, she should be 
afforded a VA examination to determine the etiology of any 
such claimed PTSD found to be present.

Finally, service personnel records for the veteran's second 
period of service were not obtained and the Board believes 
they should be prior to consideration of her claim.  As well, 
it appears that the veteran was ordered to active duty for 
training in April 1998, indicating that she had U.S. Army 
Reserve service, although neither the dates nor medical 
records of that service were obtained.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the National 
Personnel Records Center and any other 
appropriate state and federal agency 
and obtain the veteran's service 
personnel records for her second and 
most recent period of active military 
service, from August 2000 to January 
2001.  If any records are unavailable 
that should be indicated in a written 
statement in the file and the veteran 
and her representative should be so 
advised in writing.

2.	The RO/AMC should contact the 
Department of the Army, Headquarters, 
77th USA Regional Support Command, Ernie 
Pyle USAR Center, Fort Totten, New York 
11359-1016, and any other appropriate 
state and federal agency, and request 
all dates of the veteran's active and 
inactive duty for training, and her 
service medical records for her US Army 
Reserve service.  If any records are 
unavailable that should be indicated in 
a written statement in the file and the 
veteran and her representative should 
be so advised in writing.

3.	The RO should obtain all VA medical 
records regarding the veteran's 
treatment for the period from January 
2006 to the present.  If any records 
are unavailable that should be 
indicated in a written statement in the 
file and the veteran and her 
representative should be so advised in 
writing.

4.	The veteran should be asked to provide 
any additional information possible 
regarding the stressful events claimed 
to have caused PTSD, and to identify 
potential alternative sources for 
supporting evidence regarding the 
alleged military sexual trauma and 
other stressors she alleges occurred in 
service.  In particular, the veteran 
should provide as much detailed 
information as possible including the 
dates, places, names of people present, 
and detailed descriptions of events, if 
not already of record.  The RO should 
then request any supporting evidence 
from alternative sources identified by 
the veteran and any additional 
alternative sources deemed appropriate.

5.	As the RO/AMC has not, to date, 
developed the veteran's claim regarding 
military sexual trauma, the RO/AMC 
should send her a letter in connection 
with asking her to help corroborate her 
reported experience of sexual assault 
in service, pursuant to M21-1.  The 
veteran should be specifically advised 
that she may provide corroborating 
evidence of her alleged military sexual 
trauma in service from alternate 
sources of information.  The RO/AMC 
should review the evidence of record 
and ensure that it has fully complied 
with the provisions of VA Adjudication 
Manual M21-1, Part III, 5.14 (c) (April 
30, 1999).

6.	Thereafter, the RO/AMC should undertake 
all appropriate additional development 
so indicated by the record including, 
but not limited to, development of the 
veteran's alleged stressful events in 
service and, if warranted, scheduling 
the veteran for a new VA examination 
for the purpose of determining whether 
any such verified stressors were severe 
enough to have caused her current 
psychiatric symptoms, and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied 
by the in-service stressors.

7.	Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for PTSD.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should 
be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claims, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the December 
2006 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



